Citation Nr: 0725621	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-28 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an increased disability rating for 
hepatitis B, C, and D, which is currently rated at 30% 
disabling.

2.	Entitlement to compensation for a right arm disability 
under 38 U.S.C.A. § 1151, claimed as residuals of a right 
ulnar release surgery performed at a VA medical facility in 
January 2000.

3.	Entitlement to service connection for depression with 
morphine addiction secondary to service connected hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Billie J. Grey


INTRODUCTION

The veteran served on active military duty from November 1975 
to February 1976, from September 1976 to December 1985, and 
from December 1985 to July 1986.  These periods of service 
were determined by the Regional Office (RO) in December 1993 
after review of the Service Department Records.  

The issue of the right arm disability comes before the Board 
of Veterans Appeals (Board) on appeal from an August 2002 
rating decision.  The issues of entitlement to increased 
rating for hepatitis and service connection for depression 
with morphine addiction are on appeal from a June 2003 rating 
decision. 

In September 2006, a hearing was held before the undersigned 
who was designated as an Acting Veterans Law Judge by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(b) (c) (West 2002).  A copy of the transcript of this 
hearing is of record.

The veteran, in an April 2003 Statement in Support of Claim, 
raised informal claims for secondary service connection for 
stomach problems, breathing problems, and blood in his stool.  
The veteran asserts that these problems are caused by the 
medicine which he is taking for his service connected 
hepatitis.  These claims have not been adjudicated and are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The Board finds that additional development is warranted 
prior to adjudication of the claims on appeal.  Initially, 
the Board notes that the veteran has not been afforded a VA 
examination in connection with the claims.  

A veteran is entitled to a thorough and contemporaneous 
examination when there is evidence that the disability has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997).  The veteran testified that his 
hepatitis B, C, and D disorder is more severe than currently 
evaluated.  The veteran indicated specific ways that his 
condition has worsened and a new examination is indicated at 
this time.  The veteran testified that he is not taking any 
medication for hepatitis B, C, and D.  He stated that it is 
too expensive and he is not currently assigned to a hepatitis 
treatment group.  (Hr'g Tr. at 3 - 5)  

Furthermore, the VA criteria for evaluating liver disorders 
contemplate examining certain symptomatology (fatigue, 
malaise, etc) over a 12 month period.  The records show that 
the most recent treatment received primarily addresses the 
right arm disability and chronic pain.  38 C.F.R. § 4.114 
(2006).  For this reason, a current examination is warranted.  

The Board acknowledges that between 1999 and 2003, the 
veteran was scheduled for and notified of several VA 
examinations, but failed to report for such examinations.  
During the hearing before the undersigned, however, the 
veteran stated that there had been a problem with his mailing 
address.  He testified that he now has a mailing address and 
affirmatively stated that he will report for any scheduled 
examinations. (Hr'g Tr. at 31)  The veteran is hereby 
notified that it is his responsibility to report for any 
scheduled examinations and to fully cooperate in the 
development of his case, and that the consequences of failure 
to report for a VA examination, without good cause, may 
include denial of the claim or adjudication of the claim 
based on the evidence of record.  38 C.F.R. § 3.655 (2006).

With respect to the obtainment of records, a review of the 
claims file reveals that the pre-surgical and post-surgical 
reports from the January 2000 surgery have not been obtained 
and associated with the file.  In a progress note dated in 
November 2003, an attending neurologist agreed with a 
resident in neurology that the veteran has "possible 
neuropathic pain possibly secondary to surgical procedure," 
with a differential diagnosis of "include[s] cervical 
radiculopathy."  There is another treatment note from a 
nurse practitioner dated in December 2003 indicating that an 
EMG was scheduled.  The record does not indicate whether the 
EMG was conducted, or whether a final diagnosis was made with 
respect to any disability caused by the surgical procedure.  

During the September 2006 hearing, the veteran stated that he 
was scheduled for a liver biopsy in October 2006, and that he 
has received treatment for hepatitis and liver conditions at 
Bellevue and Mt. Sinai hospitals.  Hr'g Tr. at 5, 10.  The 
file does not contain any records nor any indication that 
such records were requested.  These records are necessary for 
a determination of the veteran's entitlement to an increased 
rating for service connected hepatitis.  

Further, during the pendency of this appeal, the United 
States Court of Appeals (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements contained in 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. § 
3.159(b) (2006) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Additionally, revisions were 
made to the regulation pertaining to claims for secondary 
service connection.  On remand, the veteran should be 
afforded notice that complies with Dingess, and also 
addresses his secondary service connection claim.  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction 


(AOJ) for the following actions:

1.  The veteran should be provided with a 
fully adequate VCAA notice with respect 
to each of his claims, including the 
secondary service connection claim.  

2.  The AOJ should obtain records for all 
treatment received by the veteran from a 
Dr. Dean at the Manhattan VAMC, from 
Bellevue Hospital, and from Mt. Sinai 
Hospital.  Any records not previously 
obtained should be associated with the 
claims file.  The results of any liver 
biopsy conducted by VA in approximately 
October 2006 also should be obtained.  

3.  The AOJ should obtain records of all 
treatment received by the veteran from 
the New York VA Medical System from 
August 2006 to present.  Additionally, 
any pre- and post-surgical reports 
concerning the right arm surgery 
conducted in January 2000 should be 
obtained.  The results of any EMG 
conducted by VA in approximately  
December 2003 treatment should be sought.  

4.  The veteran should be contacted and 
requested to identify the names and dates 
of treatment for all health care 
providers who have diagnosed or treated 
him for a liver disorder, a right arm 
disorder, and a mental disorder.  After 
obtaining any necessary authorization 
from the veteran, VA should obtain copies 
of any pertinent treatment records 
identified by the veteran that have not 
been previously obtained.  

5.  Following the completion of the above 
development, the veteran should be 
scheduled for a VA Liver, Gall Bladder, 
and Pancreas examination, for the purpose 
of ascertaining the current nature, 
extent, and severity of his service-
connected hepatitis B, C, and D.  The 
claims file must be made available to the 
examiner.  Any indicated tests, if any, 
should be conducted.  

6.  The veteran also should be scheduled 
for a neurological examination of the 
right arm and hand.  The claims file must 
be made available to the examiner.  Any 
indicated tests, if any, should be 
conducted.  

As part of the examination, the examiner 
is specifically requested to provide an 
opinion as to whether the veteran has 
additional right arm disability that is 
related to the right ulnar release 
surgery performed by VA in January 2000.  
If additional disability is present, the 
examiner is further requested to provide 
an opinion as to whether the additional 
disability was due to either 
(1) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in treatment; or (2)  an event that 
was not reasonably foreseeable.  The 
examiner also should address whether 
there is any residual neuropathic pain 
and, if so, whether it is secondary to 
the surgical procedure.  

7.  Finally, the veteran should be 
scheduled for a mental disorders 
examination.  The claims file must be 
made available to the examiner.  Any 
indicated tests, if any, should be 
conducted.  As part of the examination, 
the examiner is specifically asked to 
address whether any current psychiatric 
condition, including depression or 
morphine addiction, is due to or 
aggravated by the service-connected 
hepatitis.  

8.  Thereafter, the AOJ should 
readjudicate the issues. If any benefit 
on appeal is not fully resolved in the 
veteran's favor, he and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal, as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

A veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

